Title: To James Madison from James Anderson, 25 March 1802 (Abstract)
From: Anderson, James
To: Madison, James


25 March 1802, Paris. Requests JM to confirm his appointment, made by Fulwar Skipwith, as vice-agent of the U.S. at the port of Cette. Recalls his service as commercial agent for fourteen months at Brest in the years 1794–95.
 

   
   RC (DNA: RG 59, CD, Cette, vol. 1). 2 pp.; marked “Duplicate”; docketed by Brent. Anderson was confirmed as commercial agent at Cette (now Sète) in January 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:433, 440).



   
   See Skipwith to JM, 30 Mar. 1802.



   
   A full transcription of this document has been added to the digital edition.

